KANE, Attorney General, YAKOWICZ, Solicitor General, and ANDERSON, Deputy Attorney General,
You have requested our opinion concerning the legal authority of retail licensees to transport malt and brewed beverages from distributors’ and importing distributors’ warehouses to their own licensed premises, without an additional license or permit specifically authorizing such transportation. It is our opinion, and your are advised, that the board may, by regulation, authorize such transportation by retail licensees without a special license or permit.
The transportation of malt and brewed beverages is governed by the following subsections of section 492 of the Liquor Code of April 12, 1951, P.L. 90, as amended, 47 P.S. §4-492:
“It shall be unlawful—
“(8) For any person, to transport malt or brewed beverages except in the original containers, or to transport malt or brewed beverages for another who is engaged in selling either liquor or malt or brewed beverages, unless such person shall hold (a) a license to transport for hire, alcohol, liquor and *595malt or brewed beverages, as hereinafter provided in this act, or (b) shall hold a permit issued by the board and shall have paid to the board such permit fee, not exceeding one hundred dollars ($100), and shall have filed with the board a bond in the penal sum of not more than two thousand dollars ($2000), as may be fixed by the rules and regulations of the board, any other law to the contrary notwithstanding.
“(9) For a malt or brewed beverage licensee, to deliver or transport any malt or brewed beverages, excepting in vehicles bearing the name and address and license number of such licensee painted or affixed on each side of such vehicle in letters no smaller than four inches in height.
“(10) For any person, to transport within or import any malt or brewed beverages into this Commonwealth, except in accordance with the rules and regulations of the board, or for any person to transport malt or brewed beverages into or within this Commonwealth, unless there shall be affixed to the original containers in which such malt or brewed beverages are transported, stamps or crowns evidencing the payment of the malt hquor tax to the Commonwealth: Provided, however, That this clause shall not be construed to prohibit transportation of malt or brewed beverages through this Commonwealth and not for delivery therein, if such transporting is done in accordance with the rules and regulations of the board.
“(11) For any manufacturer, importing distributor, or his servants, agents or employes, except with board approval, to deliver or transport any malt or brewed beverages in any vehicle in which any other commodity is being transported.” (Emphasis supplied.)
*596Subsection (8) specifically authorizes any person to transport malt or brewed beverages in the original containers except that the transportation of such beverages/or another is prohibited unless the person holds a license to transport for hire, as provided in the act, or a permit issued by the board. Thus, under this subsection, a retail licensee is permitted to transport malt and brewed beverages in the original containers for itself but not for anyone else unless it has the requisite license or permit.
Subsection (9) prohibits the transportation of malt and brewed beverages except in vehicles bearing the name, address and license number of the licensee on each side of the vehicle.
Subsection (10) prohibits the transportation of malt and brewed beverages within the Commonwealth except in accordance with rules and regulations of the board, and it further prohibits the transportation of such beverages unless the original containers have the appropriate tax stamps or crowns affixed thereto.
Subsection (11) prohibits manufacturers, importing distributors or distributors, their servants, agents or employes, from transporting malt and brewed beverages in any vehicle in which any other commodity is being transported, except with board approval. Retail licensees are not named in, and, therefore, are not affected by, this subsection.
To summarize, section 492 of the Liquor Code authorizes retail licensees, without a special license or permit, to transport their own malt and brewed beverages, provided that:
(1) the beverages are in the original containers;
(2) the beverages are being transported for the retail licensee itself and not for another;
(3) the vehicles in which the beverages are being *597transported bear the name, address and license number of the licensee on each side of the vehicle;
(4) the transportation thereof is in accordance with rules and regulations of the board;
(5) the appropriate tax stamps or crowns are affixed to the containers.
Therefore, if the foregoing conditions are met, the board may, by regulation, authorize retail licensees to transport malt and brewed beverages from distributors’ and importing distributors’ warehouses to their own licensed premises, without requiring a special license or permit for such purpose.